Fourth Court of Appeals
                                San Antonio, Texas
                                     August 26, 2020

                                   No. 04-20-00305-CV

                         IN THE INTEREST OF A.K.P., a Child

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-01650
                    Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Appellant is indigent; no costs of court are taxed in this appeal.

      It is so ORDERED on August 26, 2020.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court